The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed November 30, 2020.

Status of Claims
Claims 1-20 are pending in the application, claim 1-11, 13-14, and 19-20 are amended.

Response to Amendment
(A). Regarding 35 U.S.C. § 101 rejection: Applicant's amendment appropriately addressed the rejection to the claims 1-10 under 35 U.S.C. § 101. The rejection is withdrawn.
(B). Regarding claim objections: one objection to claim 20 still remains, other objections are withdrawn because amendments to the claims appropriately addressed the objections. 
(C). Regarding 35 USC § 112 (b) rejections: Applicant’s amendments appropriately addressed the rejections to claim 14, the rejections are withdrawn. 
(D). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Specification
The disclosure is objected to because of the following informalities: para [0055], … In Figure 8, the TRANS DAG MODULE 706 …,  
Appropriate correction is required.
Applicant is advised to check informalities in the specification and drawings.

Claim Objections
Claim 2 is objected to because of the following informalities:  - The non-transitory machine readable medium of claim 1 [[one]], -.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  - and the second set of dependencies includes an additional dependency that is from a first node in the first target to a second node of [[a]] the second target -.  Appropriate correction is required.

Applicant is advised to check informalities in the claims.	

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-2, 4, 6-7, 11-12, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larin (US 20140082330 A1, hereinafter “Larin”) in view of Liu et al (US 20090077360 A1, hereinafter, “Liu”) and Tzen (US 7069555 B1, hereinafter, “Tzen”).

Regarding claim 1 (Currently amended), Larin teaches A non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to build a first target using a plurality of processing units (Fig. 6), the method comprising: 
receiving a build file for the first target, wherein the build file identifies a first set of dependencies and [the first target is ependent on a second target] (para [0019], “The depicted instruction DAG formation component 202 in this embodiment generally operates as other, typical instruction DAGs to build a DAG based upon the received IR representation of source code. As one of ordinary skill in the art will appreciate, the nodes in the DAG represent instructions to be scheduled, and the edges in the DAG represent dependencies between the instructions…”); 
generating a directed acyclic graph for the first target from the first set of dependencies (para [0019], “The depicted instruction DAG formation component 202 in this embodiment generally operates as other, typical instruction DAGs to build a DAG based upon the received IR representation of source code. As one of ordinary skill in the art will appreciate, the nodes in the DAG represent instructions to be scheduled, and the edges in the DAG represent dependencies between the instructions…”); 
identifying a plurality of independent executable tasks using at least [the transformed directed acyclic graph], wherein each of the plurality of independent executable tasks is executable without an unresolved dependency, (para [0020], “…As discussed further herein with reference to FIG. 3, the creation of instruction chains effectively allows balancing ; 
scheduling the plurality of independent executable tasks on the plurality of processing units (para [0021], “The instruction DAG scheduling component 206 then performs instruction DAG scheduling using information about the clusters (or chains if the chains are not merged together) to generate the ordered intermediate representation…” Note that Fig. 1 shows processor(s)); 
Larin does not explicitly teach 
… the first target is dependent on a second target;
transforming the directed acyclic graph by transforming the first set of dependencies to a second set of dependencies and the second set of dependencies 
(identifying a plurality of independent executable tasks using at least) the transformed directed acyclic graph, … at least one of the plurality of independent executable tasks is associated with the second set of dependencies of the transformed directed acyclic graph, and the transformed directed acyclic graph has a greater number of concurrently executable paths that each include one or more of the independent executable tasks than the untransformed directed acyclic graph;
executing the plurality of independent executable tasks.
Liu teaches 
… the first target is dependent on a second target (para [0014], “As shown in FIG. 2, which is a grouping of nodes 100 into strands in accordance with an embodiment of the present invention, observing the constraints of 1 output and 2 inputs, strands 110-160 (i.e., strands [1], [2, 5], [3], [4], [6, 8, 9, 10], [7]) are formed in order…” Note that each strand reads on a target, strand/target [1] is dependent on strand [3] and strand [4]);
transforming the directed acyclic graph by transforming the first set of dependencies to a second set of dependencies and the second set of dependencies  (para [0016], “As shown in FIG. 3, which includes strands 210-230, when nodes 4 and 7 are split into two duplicated nodes 4' and 7', two larger strands (210 and 220) are ; 
(identifying a plurality of independent executable tasks using at least) the transformed directed acyclic graph (Fig. 3 shows the transformed DAG), … at least one of the plurality of independent executable tasks is associated with the second set of dependencies of the transformed directed acyclic graph (Fig. 3, the tasks in strand [2, 4’, 5, 7’] are independent tasks relative to tasks in other strands and are associated with the second set of dependencies);
executing the plurality of independent executable tasks (para [0009], “…the strands of code may be executed on multiple cores to realize the desired functionality with reduced power consumption”)
Larin and Liu are analogous art because both deal with compiling/building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin and Liu before him/her before the effective filing date of the claimed invention, to incorporate the features of Liu into Larin because Liu’s teaching provides techniques that “can effectively reduce the hardware complexity and resource requirements while delivering same or even better performance” (Liu, para [0007]).
Neither Larin nor Liu explicitly teaches
…, and the transformed directed acyclic graph has a greater number of concurrently executable paths that each include one or more of the independent executable tasks than the untransformed directed acyclic graph;
Tzen teaches 
…, and the transformed directed acyclic graph has a greater number of concurrently executable paths that each include one or more of the independent executable tasks than the untransformed directed acyclic graph (col 11, lines 23-25, “In some cases, it is possible to break or remove a dependency by performing a transformation of an instruction (block 610).” col 12, lines 13-14, “The updates to the DAG reflect these changes.” col 12, lines 16-18, “The update typically exposes other opportunities for instruction level parallelism, 
The combination of Larin and Liu along with Tzen are analogous art because all deal with compiling/building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin, Liu and Tzen before him/her before the effective filing date of the claimed invention, to incorporate the features of Tzen into Larin and Liu because Tzen’s teaching provides techniques for “effective optimization both with and without trace information” (Tzen, col 2, lines 10-20).

Regarding claim 2 (Currently amended), Larin as modified by Liu and Tzen teaches claim 1, Larin further teaches wherein a task is selected from the group consisting of compilation, linking, copying headers, copying frameworks, generating debugging information, and code signing (para [0015], “…As shown, a front end analysis module receives a source code input program (e.g., in C or C++) and generates an intermediate representation (IR) of the source code…”).

Regarding claim 4 (Currently amended), Larin as modified by Liu and Tzen teaches claim 1, Larin further teaches wherein a task node represents [[a]] the set of one or more tasks (para [0019], “…As one of ordinary skill in the art will appreciate, the nodes in the DAG represent instructions to be scheduled…”)

Regarding claim 6 (Currently amended), Larin as modified by Liu and Tzen teaches claim 1, Tzen further teaches 
wherein the transforming of the first set of dependencies comprises: 
removing a second dependency in the directed acyclic graph (col 9, lines 58-61, “In some embodiments of the invention, the edges of the DAG can be annotated. The annotations comprise the transformations required to remove or break dependencies on other instructions”. For motivation to combine, refer to office action regarding claim 1).

Regarding claim 7 (Currently amended), Larin as modified by Liu and Tzen teaches claim 6, Tzen further teaches wherein the transforming of the first set of dependencies comprises: 
identifying a compilation task in the first target; 
identifying a copy task in the second target; 
creating the first dependency between the compilation task and the copy task; and 
removing the second dependency between the compilation task and another task in the first target (col 11, lines 23-25, “In some cases, it is possible to break or remove a dependency by performing a transformation of an instruction (block 610)…” col 12, lines 4-9, “After applying transformation, the system proceeds to resolve the dependencies of scheduled instructions and update the data structures representing the system state, including updating the DAG to reflect the movement of instructions to higher blocks and the transformation of instructions (block 612).” For motivation to combine, see office action regarding claim 1).

Regarding claim 11 (Currently amended), it is directed to a method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 11.

Regarding claim 12 (Currently amended), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 15 (Original), it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 16 (Currently amended), it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 20, it is directed to a device to implement the method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also A device that builds a target, the device comprising: 
at least one processor; 
a memory coupled to the at least one processor through a bus (Fig. 6).

Claims 3, 5, 9-10, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Larin in view of Liu and Tzen as applied to claims 1, and 11 respectively, in further view of Goldstein et al (US 20040261064 A1, hereinafter, “Goldstein”).

Regarding claim 3 (Currently amended), Larin as modified by Liu and Tzen teaches claim 1, Liu further teaches wherein [[a]] the directed acyclic graph includes nodes and edges, wherein each node is one of a task node, and gate node (Fig. 2 or Fig. 3. For motivation to combine, see office action regarding claim 1), but does not explicitly teach  
and each edge couples a task node with a gate node.
Goldstein teaches 
and each edge couples a task node with a gate node (para [0037], “Note also that multiple waypoints may be used in some embodiments. For instance, it may be desirable to compile in accordance with the present invention a middle portion 215 of the source code program 100. In this alternative, a first waypoint 205 defines an upper bound for the portion to be compiled and a second waypoint 210 defines the lower bound in the manner described above…” wherein the waypoint corresponds to a gate node in the DAG and the task for compiling a middle portion 215 reads on a task node).
The combination of Larin, Liu and Tzen along with Goldstein are analogous art because all deal with compiling/building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin, Liu, Tzen and Goldstein before him/her before the effective filing date of the claimed invention, to incorporate the features of Goldstein into Larin, Liu and Tzen because Goldstein’s teaching provides techniques for developing applications that run efficiently as suggested by Goldstein (Goldstein, para [0013, 0016-0017]).

Regarding claim 5 (Currently amended), Larin as modified by Liu and Tzen teaches claim 4, but does not explicitly teach wherein the first target is selected from the group consisting of an application, framework, plurality of applications, library, and an operating system. 
Goldstein teaches 
wherein the first target is selected from the group consisting of an application, framework, plurality of applications, library, and an operating system (para [0045], “…Targets generally describe how to build a particular product, such as a framework, command-line tool, or application…”)
The combination of Larin, Liu and Tzen along with Goldstein are analogous art because all deal with compiling/building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin, Liu, Tzen and Goldstein before him/her before the effective filing date of the claimed invention, to incorporate the features of Goldstein into Larin, Liu and Tzen because Goldstein’s teaching provides techniques for developing applications that run efficiently as suggested by Goldstein (Goldstein, para [0013, 0016-0017]).

Regarding claim 9 (Currently amended), Larin as modified by Liu and Tzen teaches claim 1, but does not explicitly teach wherein the plurality of independent executable tasks includes an immediate task, wherein the immediate task is a task represented in the untransformed directed acyclic graph with a dependency but can be run without this dependency being completed.
Goldstein teaches 
wherein the plurality of independent executable tasks includes an immediate task, wherein the immediate task is a task represented in the untransformed directed acyclic graph with a dependency but can be run without this dependency being completed (para [0046], “…For example, if a project is set up so that the applications and command-line tools depend on the private framework, the IDE tool 575 can determine that it should first build the framework before it builds the applications or tools.”).

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin, Liu, Tzen and Goldstein before him/her before the effective filing date of the claimed invention, to incorporate the features of Goldstein into Larin, Liu and Tzen because Goldstein’s teaching provides techniques for developing applications that run efficiently as suggested by Goldstein (Goldstein, para [0013, 0016-0017]).

Regarding claim 10 (Currently amended),  Larin as modified by Liu, Tzen and Goldstein teaches claim 9, Goldstein further teaches 
wherein the immediate task is selected from the group consisting of creating a framework directory structure, creating an application directory structure, writing header maps, copying a standard library, copying a stub binary for a certain [[an]] application programming interface kit, and writing a module maps (para [0046], “…For example, if a project is set up so that the applications and command-line tools depend on the private framework, the IDE tool 575 can determine that it should first build the framework before it builds the applications or tools.”).
The combination of Larin, Liu and Tzen along with Goldstein are analogous art because all deal with compiling/building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin, Liu, Tzen and Goldstein before him/her before the effective filing date of the claimed invention, to incorporate the features of Goldstein into Larin, Liu and Tzen because Goldstein’s teaching provides techniques for developing applications that run efficiently as suggested by Goldstein (Goldstein, para [0013, 0016-0017]).
	
Regarding claim 13 (Currently amended), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 14 (Currently amended), it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 18 (original), it recites same features as claim 9, and is rejected for the same reason.

Regarding claim 19 (Currently amended), it recites same features as claim 10, and is rejected for the same reason.	

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larin in view of Liu and Tzen as applied to claims 1 and 11 respectively, in further view of Inagaki et al (US 20020056078 A1, hereinafter, “Inagaki”).

Regarding claim 8 (Currently amended), Larin as modified by Liu and Tzen teaches claim 1, but does not explicitly teach wherein the transforming of the first set of dependencies comprises: 
adding a second dependency in the directed acyclic graph.
Inagaki teaches 
wherein the transforming of the first set of dependencies comprises: 
adding a second dependency in the directed acyclic graph (para [0094], “…By reducing the order restrictions imposed by the exception, the exception generative instruction in the original DAG is divided into an instruction for the detection of an exception and a conditional branching instruction for an exception handler. Then, following the detection of the exception, a new control dependency is added to the exception generative instruction.”)
The combination of Larin, Liu and Tzen along with Inagaki are analogous art because all deal with compiling/building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin, Liu, Tzen and Inagaki before him/her before the effective filing date of the claimed invention, to incorporate the features of Inagaki into Larin, Liu and Tzen because Inagaki’s teaching provides technique that “optimizes program execution by reducing previous restrictions for an exception generative instruction for another instruction, so that the parallelisms of the instructions of a program, including exception generative instructions, can be effectively obtained” (Inagaki, Abstract).

Regarding claim 17 (Currently amended), it recites same features as claim 8, and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding art rejections filed 11/30/2020 have been fully considered but they are not persuasive. 
On p9 last paragraph of the Remarks, Applicant argued that Tzen does not teach or suggest the newly added claim element.
Examiner respectfully disagrees, because, as set forth in the office above, Tzen teaches the newly added claim element. The cited references teach all claims, the claims are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent US-9043582-B2 is the patent that issued from US 20140082330 A1 by Larin, it teaches ENHANCED INSTRUCTION SCHEDULING DURING COMPILATION OF HIGH LEVEL SOURCE CODE FOR IMPROVED EXECUTABLE CODE; Patent US-8789031-B2 is the patent that issued from US 20090077360 A1 by Liu et al, it teaches Software constructed stands for execution on a multi-core architecture; and patent US-7877738-B2 is the patent that issued from US 20040261064 A1 by Goldstein et al, it teaches Speculative compilation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192


/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192